Citation Nr: 0614811	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  98-16 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition. 

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for an upper back 
condition.

5.  Entitlement to service connection for a left elbow 
condition. 

6.  Entitlement to service connection for a left wrist 
condition.

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for a disability due to 
asbestos exposure.  

9.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

10.  Entitlement to an initial compensable evaluation for 
chronic sinusitis.  

11.  Entitlement to an initial compensable evaluation for 
post-operative left thoracotomy.

12.  Entitlement to an initial compensable evaluation for a 
hiatal hernia with gastroesophageal reflux disease (GERD). 

13.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to March 
1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and March 1998 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In December 2004 the Board remanded the issues on appeal for 
further development.  That development has been completed.  
FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder was 
first demonstrated years after service and has not been shown 
by competent medical evidence to be etiologically related to 
service.  

2.  There is no current left knee disability.

3.  There is no current right knee disability.

4.  There is no current upper back disability.

5.  There is no current elbow disability.

6.  There is no current left wrist disability.

7.  There are no current hemorrhoids.  

8.  There is no current asbestosis disability.  

9.  Allergic rhinitis is manifested by congested nasal mucosa 
with no obstruction in the right nasal passage and 25 percent 
obstruction in the left nasal passage.  

10.  Chronic sinusitis does not result in any incapacitating 
episodes or at least three non-incapacitating episodes per 
year.   

11.  Prior to February 16, 2005, the post-operative left 
thoracotomy was manifested by FEV-1 of 95.7 percent of the 
predicted value, FEV-1/FVC of 84 percent, and DLCO (SB) of 
88.8 percent of predicted value, and long thoracic nerve 
damage manifested by mild left scapular winging.  Since that 
date, the disability has been manifested by FEV-1 of 96.2 
percent of the predicted value, FEV-1/FVC of 80 percent, and 
DLCO (SB) of 75.6 percent of the predicted value, and long 
thoracic nerve damage manifested by mild scapular winging.  

12.  The hiatal hernia with gastroesophageal reflux disease 
(GERD) is manifested by dysphagia to starches, water brash, 
and sour burping, with no vomiting, material weight loss, 
hematemesis, melena, pyrosis, or regurgitation, and does not 
result in impairment of health. 

13.  The veteran had no obvious limitation in performing his 
regular employment prior to February 16, 2005 and, the 
assignment of a 10 percent evaluation granted in this 
decision, effective February 16, 2005, for residuals of a 
left thoracotomy renders the claim for a 10 percent 
evaluation under 38 C.F.R. § 3.324 after this date moot.  


CONCLUSIONS OF LAW

1.  The right shoulder condition was not incurred in or 
aggravated by active service nor can degenerative joint 
disease be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

4.  An upper back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

5.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

6.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
7.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

8.  A disability due to asbestos exposure was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

9.  The criteria for an initial compensable evaluation for 
the veteran's allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2005).  

10.  The criteria for an initial compensable evaluation for 
the veteran's chronic sinusitis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2005).  

11.  The criteria for a 10 percent evaluation for the 
veteran's post-operative left thoracotomy have been met, 
effective February 16, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2005).  

12.  The criteria for an initial compensable evaluation for 
the veteran's hiatal hernia with GERD have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).  

13.  The assignment of a 10 percent rating for the veteran's 
separate noncompensable service connected disabilities based 
on clear interference with normal employability is not 
warranted.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

September 2002 and May 2004 VCAA letters informed the veteran 
of what information and evidence was necessary to establish 
service connection and increased evaluations for his claimed 
disabilities.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the September 
2002 and May 2004 VCAA letters asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  These 
letters informed the veteran where and when to send such 
information and evidence.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denials, 
because the VCAA did not become effective until after the 
initial decisions on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The RO or 
VA's Appeals Management Center issued rating decisions and 
supplemental statements of the case that readjdudicated the 
claims after issuance of the VCAA letters.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

In regard to the claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Further, the Board is denying higher initial ratings for all 
disabilities other than the thoracotomy residuals, and there 
is no effective date to be set with regard to the denied 
claims.

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in October 1997 and February and October 2005 to 
evaluate his disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right Shoulder Condition

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The most recent VA examination indicated mild degenerative 
joint disease of the right shoulder, thus, the first element 
of the service connection claim is met.  

At VA examination in October 1997 the veteran reported a 
right shoulder injury while in service in January 1997.  The 
veteran stated that he was climbing up a ladder when he 
slipped and hung on with his right shoulder, causing a 
strain.  The diagnosis was status post injury to the right 
shoulder with residual pain and history of glenoid tear.  

The veteran is competent to report the history of his right 
shoulder injury in service as it is a factual matter of which 
he had first hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2).  The Board 
accepts the veteran's lay statement as proof of the injury in 
service, satisfying the second element of the service 
connection claim.  While the veteran is competent to report 
this factual matter, he is not competent to give a medical 
diagnosis of that incident.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Private treatment records show that the veteran underwent 
physical therapy for his right shoulder in August and 
September 1997.  During this therapy the veteran related the 
ladder incident in service, but reported that the pain 
subsided after a few hours.  He then indicated that he had 
started to develop sharp pain when throwing a softball in 
recent months.  He also received occupational therapy for his 
right shoulder in June 2001.

At VA examination in February 2005 shoulder range of motion 
was painless with forward flexion of the right shoulder to 
180 degrees, abduction to 160 degrees, and internal and 
external rotation to 90 degrees.  X-ray indicated mild 
degenerative joint disease of the right shoulder.  The 
diagnosis in regard to the right shoulder was mild 
degenerative joint disease.

In October 2005, the VA examiner indicated that there was no 
significant symptomatology of the right shoulder other than 
pain of 2 to 3 out of 10 which was alleviated by over the 
counter medication.  She added that there was no stiffness, 
swelling, heat, redness, instability, locking, fatigue, or 
flares, and that no corrective or assistive devices were 
used.  The diagnosis was mild degenerative joint disease of 
the right shoulder, unlikely related to a service connected 
injury, but rather the function of normal aging.  

Despite the satisfaction of the first two elements, there is 
no competent medical evidence of a nexus between the in-
service injury and the current condition and, thus, the 
service connection claim must be denied.  

While the veteran has made the claim of a nexus, as a 
layperson he would not be competent to express an opinion as 
to medical causation, as he has not claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The only medical opinion of record regarding the etiology of 
mild degenerative joint disease in the right shoulder is that 
made by the VA examiner in October 2005, at which time she 
explicitly attributed this condition to the aging process and 
stated that it was unlikely related to any injury in service.  
There is no competent medical opinion to the contrary, 
therefore, the third element is not satisfied and the service 
connection claim must be denied.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case, degenerative joint disease of 
the right shoulder was not demonstrated by X-ray evidence 
until February 2005.  Degenerative arthritis, or arthritis, 
is present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Because it has not been shown that degenerative 
joint disease became manifested to a degree of at least 10 
percent within the year immediately following discharge, the 
Board cannot entertain a potential grant of service 
connection on a presumptive basis.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Left and Right Knee Conditions

Service medical records reveal that the veteran was seen in 
February 1984 with a complaint of his right knee buckling.  
He stated that both knees had buckled in the past.  Knee X-
rays were normal.  The assessment was that the veteran might 
have occasional subluxation but that it was minimally 
symptomatic with no treatment to date.  

There was no mention of right or left knee disability during 
the October 1997 VA examination.  

At VA examination in February 2005 the veteran complained of 
his left and right knee buckling at times, and stated that 
this buckling had caused him to fall almost every couple of 
months in the past year.  Knee range of motion was 
bilaterally symmetrical with full flexion to 140 degrees and 
full extension, with some bilateral crepitus with no pain.  
The knees were stable on Lachman, Drawer, and McMurray 
testing.  There was no diagnosis regarding the right or left 
knee and the examiner noted that both were normal.  The knees 
were not examined at the October 2005 VA examination.

Although crepitus can be a sign of disability, 38 C.F.R. 
§ 4.59 (2005); the VA examiner took into account the finding 
of crepitus in concluding that the knees were normal.  

While the veteran has reported current knee symptoms, there 
is no medical evidence confirming disability of the knees.  
The medical evidence is more probative because it was 
produced by persons with no personal stake in the outcome of 
the case, and the medical professionals are trained to 
determine whether a disability is present.

In the absence of a current diagnosis of a right or left knee 
disability the preponderance of the evidence is against a 
finding of current disability.  Since the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Upper Back Condition

The Board denied service connection for a cervical spine 
disability in a December 2004 decision.  A separate claim for 
service connection for an "upper back" condition remains on 
appeal.  This claim refers to a disability of the dorsal or 
thoracic spine.

Service medical records indicate that the veteran was treated 
in March 1985 for complaints of pain in the thoracic back.  

At VA spine examination in October 1997 the veteran denied 
any cervical pain, lumbar pain, or any injury.  He had no 
subjective complaints.  Objective findings included no 
postural abnormalities, no fixed deformity, no paravertebral 
muscle spasm, normal range of motion, and no objective 
evidence of pain.  The diagnosis was a normal spine 
examination.  

In a January 1998 letter the veteran's chiropractor stated 
that the veteran was being treated for cervical strain and 
mid-dorsal strain involving the D6-7 rib head area on the 
left side.  

In a September 1998 letter the veteran's physician, Dr. S., 
stated that as a result of the left thoracotomy, the veteran 
suffered from left upper extremity weakness and discomfort 
which had apparently caused left posterior mid thoracic pain.  

At VA examination in February 2005 the veteran complained of 
thoracic nerve injury incurred as a result of the course of 
thoracotomy in service.  He complained of sharp, low level 
pain on the left posterior chest wall at about T3-6 without 
flares or effect on movement.  The veteran was able to walk 
unassisted for unlimited distances at his own pace and had no 
history of falls.  In regard to the lumbar spine, the veteran 
had normal range of motion without pain.  Sensory examination 
was intact throughout with negative Lasegue and Waddell signs 
and no intervertebral disc syndrome.  X-rays revealed 
degenerative changes only in the cervical spine.  There was 
no diagnosis of an upper back disability.  

The October 2005 VA examination discussed the veteran's upper 
back condition, but noted only degenerative changes in the 
cervical spine which she opined were unlikely precipitated or 
aggravated by service.  No diagnosis of an upper back 
disability was given.  

While the chiropractor and the veteran have provided evidence 
of a thoracic spine disability.  The most recent and detailed 
evidence, in the form of the VA examination and associated 
diagnostic studies, show no current upper back disability.  
The most recent and detailed evidence is more probative than 
the earlier statements by the veteran and chiropractor.  The 
preponderance of the evidence is therefore against finding a 
current disability.

In the absence of a current upper back disability, the 
elements of a successful service connection claim cannot be 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Left Elbow and Left Wrist Conditions

Service medical records make no mention of complaints of or 
treatment for left elbow or wrist conditions, nor did the 
veteran complain of problems at the October 1997 VA 
examination.  

At VA examination in February 2005 the veteran complained of 
left elbow and wrist discomfort associated with long thoracic 
nerve damage and stated that he believed he had a bone chip 
in his left elbow at one point.  There were no findings 
regarding the left wrist, X-ray of the left elbow was normal, 
and the examiner noted a normal elbow examination.  

At VA examination in October 2005, the examiner noted almost 
full range of motion in the left elbow and wrist, with no 
impact of repetitive movement and no pain on range of motion.  
There was no objective evidence of swelling, stiffness, pain, 
or instability.  The diagnosis was a normal left wrist and 
left elbow examination.  The examiner added that it was 
unlikely that any left elbow or left wrist complaints were 
related to any service-connected event, and that there were 
no disabilities evident in the left wrist or left elbow.

The competent medical evidence shows that a left elbow or 
wrist disability has not been found.  The medical 
professionals took into account the veteran's complaints and 
testimony.  The preponderance of the evidence is thus against 
finding a current wrist or elbow disability.

Perhaps more importantly, there is no competent evidence of a 
link between any current left wrist or elbow disability and 
service.

In the absence of a current disability or a nexus between 
current left elbow or a left wrist disability and service, 
the elements of a successful service connection claim are not 
satisfied.  Since the preponderance of the evidence is 
against the claims for service connection, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Hemorrhoids

Service medical records include a diagnosis of hemorrhoids in 
March 1995.  

At VA examination in February 2005 the veteran described 
hemorrhoids and the examiner noted that the veteran had heme-
positive stool on two separate occasions which were both 
secondary to external hemorrhoids.  The veteran experienced 
bright red blood per rectum from the hemorrhoids once or 
twice a year with a minimal amount of blood on the toilet 
paper.  The examiner gave a diagnosis of inactive 
hemorrhoids.  

At VA examination in October 2005 the examiner was asked to 
comment on whether the veteran currently had hemorrhoids, if 
they were disabling, and whether they were service connected.  
The examiner noted that the veteran had no external or 
internal hemorrhoids appreciated.  The diagnosis was a normal 
examination, with no disabling condition related to 
hemorrhoids.  

While the veteran has reported a history of hemorrhoids since 
service, the medical examinations have not confirmed a 
current disability, but have only noted inactive hemorrhoids.  
The preponderance of the evidence is thus against finding a 
current disability.

In the absence of a current diagnosis of hemorrhoids, the 
elements of a successful service connection claim cannot be 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VII.  Disability Due to Asbestos Exposure

The service medical records include a February 1987 record of 
treatment indicating exposure to asbestos while performing 
relagging jobs for approximately two weeks.  The veteran was 
recommended for placement in the asbestos medical 
surveillance program.  

At VA examination in October 1997 the veteran had an 
essentially negative chest X-ray and PFTs were normal.  The 
diagnosis was a history of asbestos exposure.  However, a 
September 1998 note from the veteran's private physician 
indicated a chest X-ray and diagnosed asbestosis.  A June 
1999 VA chest X-ray was negative. 

On VA examination in February 2005 chest X-ray showed no 
evidence of disease and PFTs were actually somewhat improved 
for FVC, FEV-1, and ratio compared to 1997 studies and 
oxygenation was adequate at room air, however, the DLCO was 
slightly lower than in 1997.  The interpretation was normal 
PFTs.  The diagnosis was asbestos and the examiner noted a 
normal chest examination.  

At the October 2005 VA examination the examiner noted that 
the veteran's current chest X-ray showed no fibrosis or 
opacities, however, evidence of left apical scarring was 
reported on prior chest X-rays.  The most recent B-reading 
chest X-ray of June 1999 was negative.  The examiner added 
that PFTs from February 2005 showed normal spirometry, lung 
volumes, and resting oximetry with impaired isolated gas 
transfer which indicates pulmonary vascular disease, occult 
interstitial lung disease, which was new since October 1997 
and would be congruent with a diagnosis of asbestosis.  The 
examiner noted that there was no evidence of disease on 
current chest X-ray, but that the medical evidence supported 
the private physician's diagnosis of asbestosis related to 
service connected asbestos exposure and currently non-
disabling.  

Despite the VA examiner's confirmation of the private 
physician's diagnosis of asbestosis, there has been no 
radiographic evidence of parenchymal lung disease.  See M21-
1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e) (December 13, 
2005) (formerly M21-1, Part VI, para. 7.21) (providing that a 
diagnosis of asbestosis must be supported by in service 
exposure and X-ray evidence of parenchymal lung disease).  

While the provisions of the VA Adjudication and Procedure 
Manual are not substantive, they must be considered by the 
Board in adjudicating asbestos related claims.  VAOPGCPREC 4-
2000 (2000); 65 Fed. Reg. 33,422 (2000).  

Here, the most recent chest X-ray and PFT were normal, and 
the VA examiner specifically noted that there was no evidence 
of disease.  

While the veteran may have had radiographic evidence of 
parenchymal lung disease on the private X-ray referenced in 
the physician's September 1998 note, more recent evidence, 
including X-rays, seems to rule out such a finding.

Because the most recent examinations and diagnostic studies 
have not shown a current disease, the Board finds that the 
preponderance of the evidence is against a finding of current 
asbestosis.

Because current chest X-rays and PFTs are normal, the 
evidence is against a finding of current disability do to 
asbestos exposure.  The VA examiner did not give any 
diagnosis of asbestosis, but merely stated that the medical 
evidence of record supported the September 1998 diagnosis of 
asbestosis, and further added that any such condition was 
currently non-disabling.  

Therefore, a current disability related to asbestos exposure 
has not been shown.  Since the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


VIII.  Allergic Rhinitis and Chronic Sinusitis

The July 1997 rating decision granted service connection for 
allergic rhinitis and chronic sinusitis with noncompensable 
evaluations, effective March 15, 1997.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's allergic rhinitis is currently evaluated as 
noncompensable under Diagnostic Code 6522.  This diagnostic 
code provides a 10 percent evaluation for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  Allergic or vasomotor 
rhinitis with polyps warrants a 30 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  

The veteran's chronic sinusitis is currently evaluated as 
noncompensable under Diagnostic Code 6513, rating chronic 
maxillary sinusitis.  This diagnostic code provides a 0 
percent evaluation for sinusitis detected by X-ray only, and 
a 10 percent evaluation for one or two incapacitating 
episodes of sinusitis per year, requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is for application when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is for application 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  

Service medical records include ongoing treatment for 
allergic rhinitis and an October 1994 sinus X-ray which 
revealed chronic left maxillary sinusitis.  

At VA examination in October 1997 the examiner noted 
congested nasal mucosa with no sinus tenderness and normal 
mouth and throat.  The examiner noted that when an acute 
attack occurred there was interference with the breathing 
space and the veteran experienced headache with chronic 
rhinitis.  There was no purulent discharge and the diagnosis 
was chronic rhinitis.  

VA outpatient treatment records from March 1995 to July 2002 
include treatment for allergic rhinitis and chronic 
sinusitis.  At VA examination in February 2005 the examiner 
noted a deviated nasal septum not referable to trauma or 
surgery.  The veteran's right nares were unobstructed and the 
left were 25 percent obstructed.  There was no purulent 
discharge or dyspnea referable to the deviated nasal septum.  
The veteran treated his allergic rhinitis with Allegra and 
Claritin, usually in the fall, and had had no recent allergy 
attacks or other symptoms and had not experienced any 
incapacitating episodes in the past 12 months, but did 
require antibiotics for an upper respiratory infection once a 
year.  The veteran also used Flonase.  

Sinus X-ray showed no evidence of disease and the diagnosis 
was allergic sinusitis, chronic, with the sinus examination 
described as normal.  

The medical evidence does not support an evaluation in excess 
of 0 percent for allergic rhinitis.  There is no medical 
evidence of polyps and the veteran has only 25 percent 
obstruction in the left nasal passage.  Thus, the criteria 
for an increased evaluation of 10 percent for allergic 
rhinitis have not been met.  38 C.F.R. § 4.97, Diagnostic 
Code 6522. 

The medical evidence also does not demonstrate entitlement to 
an increased initial evaluation for chronic sinusitis, as the 
veteran has not had any incapacitating episodes related to 
his condition, nor has the evidence demonstrated non-
incapacitating episodes at least three to six times a year.  
At the most recent VA examination the veteran reported no 
recent symptoms and the examiner found no purulent discharge.  
Thus, the criteria for an increased evaluation of 10 percent 
have not been met.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the noncompensable 
evaluations appropriately reflect the highest level of 
disability caused by the veteran's allergic rhinitis and 
sinusitis since the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There is no evidence of 
hospitalization for allergic rhinitis or chronic sinusitis.  
In addition, the record does not suggest "marked 
interference" with employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


IX.  Left Thoracotomy

The July 1997 rating decision granted service connection for 
post operative left thoracotomy with a history of multiple 
pneumothoraces with a noncompensable evaluation, effective 
March 15, 1997.  

This disability is currently evaluated as noncompensable 
under Diagnostic Code 6843, evaluating traumatic chest wall 
defects.  Under this diagnostic code, a 10 percent evaluation 
is warranted for FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent evaluation is for application when 
FEV-1 of 56 to 70 percent is predicted, or; FEV-1/FVC is 56 
to 70 percent, or; DLCO (SB) of 56 to 65 percent is 
predicted.  When FEV-1 of 40 to 55 percent is predicted, or; 
FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent is predicted, or; maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit), a 60 percent 
evaluation is warranted.  When FEV-1 is less than 40 percent 
of predicted value, or; FEV-1/FVC is less than 40 percent, 
or; DLCO (SB) is less than 40 percent predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; when outpatient oxygen therapy is 
required, a 100 percent evaluation is warranted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2005).  

Service medical records reflect that in December 1981 the 
veteran had a left apical pneumothorax which spontaneously 
resolved.  In December 1982 the veteran had a second 
pneumothorax of the left chest.  The diagnosis was 
spontaneous pneumothorax of the left chest region, recurrent.  
In February 1983 the veteran again had a left partial 
spontaneous pneumothorax.  The veteran underwent surgery at 
that time to have two chest tubes placed.  

At VA examination in October 1997 the veteran complained of 
an occasional twinge of pain on the left chest and a painful 
feeling that his lung was being squeezed.  He also reported 
occasional musculoskeletal pain, exacerbated by lifting, 
pulling, or pushing, and occasional shortness of breath.  

Examination revealed an 8cm scar on the anterior and 
posterior axillary lines and a small incisional scar for the 
chest tube and another scar on the left intercostal space on 
the fifth rib line.  Chest X-rays done in October 1997 were 
essentially negative.  

PFTs revealed FEV-1 of 95.7 percent of predicted value.  FEV-
1/FVC was 84 percent and DLCO (SB) was 88.8 percent of 
predicted value.  The interpretation was normal spirometry 
and normal DLCO.  

A September 1998 letter from Dr. S. stated that, as a result 
of the left thoracotomy, the veteran experienced subjective 
and objective left upper extremity weakness which had 
apparently caused secondary left posterior mid thoracic pain.  

VA outpatient treatment records from March 1995 to July 2002 
include complaints of and treatment for non-radiating pain in 
the left shoulder and left chest.  A treatment record from 
March 2001 describes the surgical scars on the chest as well-
healed.  

A nerve conduction study of the long thoracic nerve was done 
in June 2001 and revealed prolonged distal latency and 
decreased motor amplitude on the left when compared to the 
right.  There was no evidence of active denervation in the 
left serratus anterior and deltoid muscles.  This finding was 
described as consistent with old injuries involving the long 
thoracic nerve.  The physician noted that although the 
patient was clinically asymptomatic, findings indicated the 
potential for developing mild left median neuropathy.  

At follow up to this EMG in August 2001 the veteran 
complained of pain with no weakness, numbness, or tingling.  
Physical examination revealed atrophy of the left serratus 
anterior muscles with full active range of motion in the 
bilateral shoulders, light touch intact bilaterally, and 
motor strength of 5/5.  

The veteran had left scapular winging on forward flexion and 
wall push.  The assessment was long thoracic nerve palsy with 
evidence of some axillary nerve involvement and consequent 
loss of glenohumeral rhythm.  A July 2002 treatment report 
noted injury to the long thoracic nerve as a result of the 
chest tube thoracotomy, with winged scapula and shoulder 
pain.  This treatment report also indicated that the veteran 
was currently stable and not taking any medication for this 
pain.  

At VA examination in February 2005 the veteran complained of 
pain in the left posterior chest wall and tingling in the 
left upper extremity, at times down to the fingertips.  The 
examiner indicated that he found no evidence of long thoracic 
nerve injury other than mild left scapula winging.  

PFTs at this VA examination revealed FEV-1 at 96.2 percent of 
the predicted value.  FEV-1/FVC was 80 percent, and DLCO (SB) 
was 75.6 percent of the predicted value.  The interpretation 
was normal PFTs.  

The most recent PFTs meet the criteria for a 10 percent 
evaluation under Diagnostic Code 6843.  The veteran had both 
FEV-1/FVC of 80 percent and DLCO (SB) of 75.6 percent of the 
predicted value.  Both of these results warrant a 10 percent 
evaluation under Diagnostic Code 6843.  Thus, an evaluation 
of 10 percent is established, effective February 16, 2005, 
the date of PFTs.  An evaluation in excess of 10 percent is 
not warranted under this diagnostic code as PFT findings have 
not met or approximated the criteria for the next higher 
evaluation of 30 percent.  38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6843.  

The June 2001 EMG study indicates long thoracic nerve injury 
as a result of the service connected left thoracotomy.  
Diagnostic Code 8519 rates incomplete paralysis of the long 
thoracic nerve with evaluations of 0, 10, and 20 percent 
warranted for incomplete paralysis which is mild, moderate, 
and severe, respectively.  38 C.F.R. § 4.124a, Diagnostic 
Code 8519.  Here, the medical evidence has consistently 
described the effect of any long thoracic nerve impairment to 
be mild scapular winging, which would warrant a 
noncompensable evaluation.  There has been no medical 
evidence of moderate or severe incomplete paralysis, 
therefore, a higher evaluation under this diagnostic code is 
not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

VA must consider whether the veteran's service connected left 
thoracotomy warrants a separate rating for scar impairment.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

Under Diagnostic Code 7804 a 10 percent evaluation is 
warranted for a superficial scar which is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Similarly, the version of the rating schedule in effect prior 
to August 30, 2002, provided for a 10 percent evaluation for 
scars that were tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

The veteran has not complained of any pain or tenderness of 
his left thoracotomy scars.  In March 2001 these scars were 
described as well-healed.  Therefore, medical evidence has 
not demonstrated that the veteran has scarring associated 
with his service connected disability which is painful or 
tender on examination and a separate evaluation for scar 
impairment is not warranted.  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's left thoracotomy prior to February 16, 2005, 
and that the 10 percent evaluation appropriately reflects the 
highest level of disability since that date.    

There is no evidence of hospitalization resulting from the 
left thoracotomy since the grant of service connection and 
the record does not suggest "marked interference" with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

X.  Hiatal Hernia with GERD

The July 1997 rating decision granted service connection for 
a sliding hiatal hernia with GERD with a noncompensable 
evaluation, effective March 15, 1997.  This disability is 
currently evaluated as noncompensable under Diagnostic Code 
7346. This diagnostic code provides a 60 percent evaluation 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health, a 30 percent evaluation for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, and a 10 percent evaluation for two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  

While certain provisions of the rating schedule concerning 
the digestive system were revised, effective July 2, 2001, 
these changes have no impact on this case as Diagnostic Code 
7346 was not changed.  Therefore, there is no issue as to 
which version of the rating criteria, old or new, is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (2003).  

Service medical records include a March 1995 upper GI 
examination, which revealed a small sliding hiatus hernia 
with mild GERD.  VA outpatient treatment records dated from 
March 1995 to July 2002 report treatment for GERD.  

VA examination in February 2005 revealed dysphagia to 
starches with painful spasm on swallowing.  The veteran also 
reported substernal chest discomfort associated with diet, 
lack of exercise, and increased weight.  He had no ventral 
hernia or residual of malignancy.  He had water brash and 
"sour burps" but no nausea, vomiting, hematemesis, or 
melena.  The diagnosis was GERD.  

VA examination in October 2005 found no malignancy, no 
peritoneal tuberculosis, and no weight gain or loss.  There 
was no nausea, vomiting, constipation, diarrhea, or fistula.  
There was, again, dysphagia to starches with painful spasm on 
swallowing and water brash with sour burps but no hematemesis 
or melena.  The veteran treated this condition with over the 
counter agents.  The examiner opined that there was no health 
impairment and stated that the degree of the hiatal hernia 
with GERD was mild in that the veteran occasionally had 
symptoms and was generally healthy with no anemia or weight 
change.  

The medical evidence does not demonstrate that the veteran's 
hiatal hernia with GERD warrants an increased evaluation.  
While the symptoms since service have included dysphagia to 
starches, the veteran has not had vomiting, material weight 
loss, hematemesis, melena, anemia, pyrosis, or regurgitation.  
While the veteran reported substernal chest discomfort, this 
was associated with diet, lack of exercise, and increased 
weight.  Therefore, the veteran has not demonstrated two or 
more of the symptoms contemplated in a 30 percent evaluation 
and, thus, is not entitled to an increased initial evaluation 
of 10 percent.  The VA examiner's October 2005 opinion that 
the hiatal hernia with GERD resulted in no health impairment, 
and was only mild with occasional symptoms supports this 
outcome.  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's hiatal hernia with GERD since the grant of 
service connection.  

There is no evidence of hospitalization for hiatal hernia 
with GERD.  In addition, the record does not suggest "marked 
interference" with employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


XI.  Separate 10 Percent Evaluation

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2005).  

In this case, the veteran is service connected for four 
disabilities:  allergic rhinitis, chronic sinusitis, left 
thoracotomy, and hiatal hernia with GERD.  Prior to February 
16, 2005, each of these disabilities is evaluated as 
noncompensable.  While each of these disabilities involves 
some degree of functional impairment, there is no convincing 
evidence in the claims file to show that the veteran has 
obvious limitation in performing his regular employment 
related to these disabilities.  

Objectively, there are no clinical findings to demonstrate 
clear interference with the veteran's normal employability.  
In this regard, at the February 2005 VA examination the 
veteran reported that he was employed as a paraplane 
operator, and that he was able to control the amount of 
exertion used at his job.  

In view of the foregoing, the Board finds that the criteria 
for the assignment of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 prior to February 16, 2005 
have not been met.  Since the preponderance of the evidence 
is against the claim for a separate 10 percent evaluation 
prior to February 16, 2005, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Board's determination that residuals of the 
veteran's left thoracotomy warrant a 10 percent evaluation 
effective February 16, 2005, the veteran, as a matter of law, 
may not be awarded a separate 10 percent rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324 as 
of that date.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a left elbow disability 
is denied. 

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a disability due to 
asbestos exposure is denied.  

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.

Entitlement to an initial compensable evaluation for chronic 
sinusitis is denied.  

A 10 percent evaluation for post-operative left thoracotomy 
is granted, effective February 16, 2005.

Entitlement to an initial compensable evaluation for a hiatal 
hernia with gastroesophageal reflux disease (GERD) is denied. 

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities is denied.   

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


